Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT DATED AS OF AUGUST 2, 2007 By and Among TP NEWCO LLC DAVID BARNETT, GREGG ALWINE and GREGG ALWINE, as Agent TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF UNITS 1 1.1 Purchase and Sale 1 1.2 Closing 2 1.3 Deliveries 2 1.4 Working Capital and Debt Adjustment 3 ARTICLEII REPRESENTATIONS AND WARRANTIES OF BUYER 5 2.1 Organization 5 2.2 Authority 5 2.3 Investment 5 2.4 TSC Stock 5 2.5 Brokers 5 ARTICLEIII REPRESENTATIONS AND WARRANTIES OF THE SELLERS AS TO THE COMPANY 6 3.1 Organization and Power 6 3.2 Governmental Authorization 6 3.3 Noncontravention 6 3.4 Capitalization 6 3.5 Financial Statements 7 3.6 Absence of Certain Changes 8 3.7 No Undisclosed Material Liabilities 9 3.8 Arrangements with Related Persons 9 3.9 Material Contracts 9 3.10 Litigation 11 3.11 Compliance with Laws and Court Orders 11 3.12 Properties 11 3.13 Intellectual Property 12 3.14 Insurance Coverage 14 3.15 Licenses and Permits 14 3.16 Environmental Laws 15 3.17 Brokers 15 3.18 Employees 15 3.19 Labor Matters 15 3.20 Employee Benefit Plans 15 3.21 Taxes 17 3.22 Full Disclosure 18 3.23 Suitability 18 3.24 Bank Account, Officers 18 ARTICLEIV REPRESENTATIONS AND WARRANTIES OF THE SELLERS 18 4.1 Authority 18 4.2 Title 19 4.3 Assets 19 i TABLE OF CONTENTS Page 4.4 Investment 19 4.5 Brokers 20 4.6 Litigation 20 4.7 Foreign Status 20 ARTICLEV COVENANTS 20 5.1 Announcements 20 5.2 Confidential Information 20 5.3 Non-Compete; Other Activities 20 5.4 Reasonableness; Injunctive Relief 22 5.5 Legend 23 5.6 Right of First Refusal 24 5.7 Certain Tax Matters 25 5.8 Benefit of Covenants 27 ARTICLEVI SURVIVAL, INDEMNIFICATION 27 6.1 Survival 27 6.2 Indemnification by Sellers 27 6.3 Indemnification by Buyer 28 6.4 Limitations on Liability 28 6.5 Claims; Payment 29 6.6 Notice of Third Party Claims; Assumption of Defense 30 6.7 Purchase Price Adjustments 31 6.8 Application to Taxes 31 ARTICLEVII MISCELLANEOUS 32 7.1 Expenses 32 7.2 Notices 32 7.3 No Third Party Beneficiary; Assignment 33 7.4 Entire Agreement 33 7.5 Modifications, Amendments and Waivers 33 7.6 Counterparts 34 7.7 Severability 34 7.8 Governing Law 34 7.9 Submission to Jurisdiction; Waivers 34 7.10 No Presumption 35 7.11 Representative of Sellers 35 EXHIBIT A - Certain Defined Terms EXHIBIT B - Assignment Agreement EXHIBIT C - Escrow Agreement EXHIBIT D-1 - Form of Barnett Employment Agreement EXHIBIT D-2 - Form of Alwine Employment Agreement EXHIBIT E - General Release ii MEMBERSHIP INTEREST PURCHASE AGREEMENT This Membership Interest Purchase Agreement, dated as of August 2, 2007 (this  Agreement ), is by and among (i) TP Newco LLC ( Buyer ), a limited liability company organized under the laws of Delaware and a wholly-owned subsidiary of TheStreet.com, Inc., a Delaware corporation (
